DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “an electrostatic capacitance detector that detects an electrostatic capacitance between the first electrode and the third electrode by applying an alternating current voltage between the first electrode and the third electrode and that detects an electrostatic capacitance between the second electrode and the third electrode by applying an alternating current voltage between the second electrode and the third electrode, wherein a frequency of the alternating current voltage is 1 kHz or higher” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-14 are allowable based upon their dependency thereof claim 1.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liniger et al. PG. Pub. No.: US 2021/0123785 A1 discloses a capacitive and/or conductive apparatus for determining and/or monitoring of at least one process variable , however is silent on an electrostatic capacitance detector that detects an electrostatic capacitance between the first electrode and the third electrode by applying an alternating current voltage between the first electrode and the third electrode and that detects an electrostatic capacitance between the second electrode and the third electrode by applying an alternating current voltage between the second electrode and the third electrode, wherein a frequency of the alternating current voltage is 1 kHz or higher.
Schneider et al. PG. Pub. No.: US 2020/0141789 A1 discloses a method for capacitive determining and/or monitoring of at least one process variable of a medium as well as to a corresponding apparatus. According to the invention, at least method steps as follows are executed: supplying a probe electrode with at least a first electrical, excitation signal having at least a first predeterminable frequency, receiving a first electrical, received signal from the probe electrode, ascertaining a measured capacitance of the probe electrode or the measured capacitance and a media/accretion resistance of the probe electrode from at least the first received signal, and determining the at least one process variable based on the value of the measured capacitance, however is silent on an electrostatic capacitance detector that detects an electrostatic capacitance between the first electrode and the third electrode by applying an alternating current voltage between the first electrode and the third electrode and that detects an electrostatic capacitance between the second electrode and the third electrode by applying an alternating current voltage between the second electrode and the third electrode, wherein a frequency of the alternating current voltage is 1 kHz or higher.
Norton PG. Pub. No.: US 2017/0138901 A1 discloses device is connected to corresponding droplet operations electrodes by associated signal paths. The CM device is to sense a capacitive sensing signal component indicative of at least one of a presence or absence of a droplet at the corresponding droplet operations electrode. A second coupling circuit (corresponding to coupling capacitors) is positioned between the CM device and the same corresponding droplet operations electrodes along the signal paths. In accordance with at least one embodiment, the second coupling circuit corresponds to coupling capacitors that represent AC coupling circuits that block at least a portion of the EW drive signal component from reaching the CM device. The second coupling circuits may block at least a portion of the drive signal component having a frequency at or below a drive signal cut off frequency. As one example, the drive signal cutoff frequency may be set at 500 Hz, such that drive signal components having a frequency at or below 500 Hz are blocked along the CM branch and prevented from reaching the CM device. Optionally, the drive signal cutoff frequency may be set at a lower cutoff frequency, such as 100 Hz. Alternatively, the drive signal cutoff frequency may be set at a higher frequency, such as 1000 Hz, however is silent on an electrostatic capacitance detector that detects an electrostatic capacitance between the first electrode and the third electrode by applying an alternating current voltage between the first electrode and the third electrode and that detects an electrostatic capacitance between the second electrode and the third electrode by applying an alternating current voltage between the second electrode and the third electrode, wherein a frequency of the alternating current voltage is 1 kHz or higher.
Sinha et al. PG. Pub. No.: US 2013/00680015 A1 discloses a method of measuring both oil (or any lubricant) level and oil (or any lubricant) quality using an oil sensor. The oil sensor comprises a plurality of electrodes. The method comprises placing the oil sensor into oil. The method comprises providing a first current, which is AC at a first frequency, between electrodes (for example at least two pairs of electrodes) of the oil sensor. The method comprises measuring, at the first current, a capacitance parameter representative of the capacitance between the electrodes between which the first current is provided. The capacitance parameter may be, for example, a voltage output from the electrodes in response to the first current. The method may comprise calculating (for example from the representative capacitance parameter), at the first current, the capacitance between the electrodes between which the first current is provided. The level of the oil in which the sensor is placed may then be determined from the measured capacitance parameter, for example from the calculated capacitance. The method comprises providing a second current between electrodes of the sensor. The second current may be provided at a different time to the first current. The second current is either: i) DC (direct current); or ii) AC at a second frequency which is lower than the first frequency. The method comprises measuring, at , however is silent on an electrostatic capacitance detector that detects an electrostatic capacitance between the first electrode and the third electrode by applying an alternating current voltage between the first electrode and the third electrode and that detects an electrostatic capacitance between the second electrode and the third electrode by applying an alternating current voltage between the second electrode and the third electrode, wherein a frequency of the alternating current voltage is 1 kHz or higher.
McGaughey et al. PG. Pub. No.: US 2011/0162448 A1 discloses a fuel level sensors that require a variable resistor attached to a float located in the fuel tank, the invention has a solid state circuit that controls the resistance path to ground without any moving parts. The circuit that controls this resistance path is controlled by microcontroller. Microcontroller receives an analog input from the output of a circuit, in this case ASIC, which produces a proportional output of voltage versus capacitance. The ASIC base frequency output to electrode E1 is selectable via a discrete resistor. , however is silent on an electrostatic capacitance detector that detects an electrostatic capacitance between the first electrode and the third electrode by applying an alternating current voltage between the first electrode and the third electrode and that detects an electrostatic capacitance between the second electrode and the third electrode by applying an alternating current voltage between the second electrode and the third electrode, wherein a frequency of the alternating current voltage is 1 kHz or higher.
Urquidi et al. US PATENT No.: US 6,918,296 B1 discloses a method identifies a level of each of a plurality of liquids in a reservoir. The method includes using a sensing assembly having first and second electrodes extending along a side of the reservoir, wherein the first and second electrodes combine to form a plurality of capacitors each having a unique capacitance. The method includes the steps of applying an input AC signal voltage to the first electrode. An output AC signal voltage is then measured across the second electrode. The method continues by locating clusters of frequency variations. The method then associates a level identification for each of the plurality of liquids with each of the clusters of frequency variations, however is silent on an electrostatic capacitance detector that detects an electrostatic capacitance between the first electrode and the third electrode by applying an alternating current voltage between the first electrode and the third electrode and that detects an electrostatic capacitance between the second electrode and the third electrode by applying an alternating current voltage between the second electrode and the third electrode, wherein a frequency of the alternating current voltage is 1 kHz or higher.
Stephany et al. US PATENT No.: US 5,682,184 discloses a capacitor is created in an ink tank supplying ink to an ink jet printhead by placing parallel capacitive plates on sides of the tank with the ink therebetween acting as the capacitor dielectric. An electrical AC potential is applied across the capacitor. Changes in current flow through the plates are detected in a phase sensitive bridge circuit and digital signals are generated and sent to a processor for conversion into low ink level signals. The output , however is silent on an electrostatic capacitance detector that detects an electrostatic capacitance between the first electrode and the third electrode by applying an alternating current voltage between the first electrode and the third electrode and that detects an electrostatic capacitance between the second electrode and the third electrode by applying an alternating current voltage between the second electrode and the third electrode, wherein a frequency of the alternating current voltage is 1 kHz or higher.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852